Sedgwick, C. J.
I concur with Judge Freedman in the principle upon which he has proceeded in his opinion, but think there should be an absolute reversal. My ground for this view is that the only legal evidence of the contents and claims of a complaint is the complaint itself, and it is the only evidence of what is the object of the action. No amount of evidence as to the intent of an attorney or party can show the object of an action, for that intent cannot make the object, or, if it be properly made, change it. The same remark is true in view of the provision that a judgment be taken by default when complaint is not served with the summons. The object of the action is then ñrst ascertained by the proceedings upon application to the court. While it is true that the affidavit was without effect, inasmuch as it averred the object of the action upon information and belief, without giving the source of information, I think it would have been defective if it did give the source and did not show what the complaint was, or the nature of some proceeding which would legally determine the nature of the action. The authorities •show that it is not too late for a defendant so situated to move as soon as the proceedings of the action show the object of the suit. The order appealed from should be reversed, with $10 costs, and the motion below denied, with $10 costs.
McAdam, J., concurs.